Exhibit 10.1


PET AIRWAYS, INC.
COMMON STOCK SUBSCRIPTION AGREEMENT


SECTION 1.
 
1.1    Subscription. The undersigned (the “Subscriber”), intending to be legally
bound, hereby irrevocably subscribes for and agrees to purchase ________ shares
of the Common Stock (the "Common Stock") of Pet Airways, Inc., an Illinois
corporation (the "Company") in a transaction exempt from the registration
requirements of the Securities Act of 1933, as amended (the "Securities Act").
 
1.2    Purchase of Shares. The Subscriber understands and acknowledges that the
purchase price to be remitted to the Company in exchange for the _______ Shares
shall be an aggregate of ________ dollars or ____ per Share (the "Subscription
Amount"). The Company shall deliver the Shares to the Subscriber promptly after
the acceptance of this Subscription Agreement by the Company.
 
1.3    Acceptance or Rejection.
 
(a) The Subscriber understands and agrees that the Company reserves the right to
reject this subscription for the Shares if, in its reasonable judgment, it deems
such action in the best interest of the Company, at any time prior to the
Closing.
 
(b) The Subscriber understands and agrees that its subscription for the Shares
is irrevocable.
 
(c) In the event the sale of the Shares subscribed for by the Subscriber is not
consummated by the Company for any reason (in which event this Subscription
Agreement shall be deemed to be rejected), this Subscription Agreement and any
other agreement entered into between the Subscriber and the Company relating to
this subscription shall thereafter have no force or effect and the Company shall
promptly return or cause to be returned to the Subscriber the Subscription
Amount remitted to the Company by the Subscriber, without interest thereon or
deduction therefrom, in exchange for the Shares.
 
SECTION 2.
 
2.1    Escrow.
 
(a) The Subscriber hereby appoints Fox Rothschild LLP as the "Escrow Agent" for
purposes of this Agreement.  The Subscriber shall deliver the Subscription
Amount to Escrow Agent by check made payable to Fox Rothschild LLP or by wire
transfer to Wachovia Bank, 123 S. Broad Street, Philadelphia, PA 19109, ABA
#031201467, Account:  Fox Rothschild LLP Iolta Account, Account # 2100012910060,
Swift Code:  PNB PUS 33 (international wires only) to be held in a non-interest
bearing escrow account (the "Escrow Account") until the Closing.  The parties
hereby agree that the Subscription Amount shall be released from the Escrow
Account to the Company, less any applicable commissions and fees, simultaneously
with (i) the acceptance by the Company of the Subscriber's subscription; and
(ii) the release by the Company of the certificate representing the Shares.  In
the event that the Closing has not occurred within thirty (30) days of the
Subscription Amount being deposited into escrow, then the Escrow Agent shall
return the Subscription Amount from the Escrow Account to the Subscriber,
without interest.
 
(b) The Escrow Agent shall not be liable for any error of judgment or for any
act done or omitted by it in good faith, or for anything it may in good faith do
or refrain from doing in connection herewith; nor for any negligence other than
its gross negligence; nor shall the Escrow Agent be answerable for the default
or misconduct of its agents, attorneys or employees, if they be selected with
reasonable care; nor will any liability be incurred by the Escrow Agent, if, in
the event of any dispute or question as to its duties or obligations hereunder,
it acts in accordance with advice of its legal counsel, including, without
limitation, its own reasoned, written legal opinion relative to the matter.  The
Escrow Agent shall have no liability for the selection of the depository bank
nor for any loss of funds in the event of the failure of the depository bank.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) In the event that prior to the termination of the escrow, the Escrow Agent
receives or becomes aware of conflicting demands or claims with respect to the
escrowed funds or the rights of the Company or the Subscriber, the Escrow Agent
shall have the right to discontinue any or all further acts on its part until
such conflict is resolved to its satisfaction.  In such event, the Escrow Agent
shall not pay the escrowed funds to any party, and, except as provided herein,
shall not comply with any claims, demands or instructions with respect to the
escrowed funds from the Company or the Subscriber or any representative of the
foregoing.  The Escrow Agent shall not be or become liable in any way to the
Company, to the Subscriber, or any other person or entity for its failure or
refusal to comply with such conflicting claims or demands.  The Escrow Agent
shall be entitled to refuse to act until: (i) such conflicting or adverse claims
or demands shall have been finally determined by a court of competent
jurisdiction; (ii) such conflicting or adverse claims or demands shall have been
settled by agreement among all of the conflicting parties as evidenced in a
writing satisfactory to the Escrow Agent; and/or (iii) the Escrow Agent shall
have received security or an indemnity satisfactory to the Escrow Agent
sufficient to indemnify and save it harmless from and against any and all loss,
liability or expense which it may incur by reason of its acting.
 
(d) The Escrow Agent shall have the further right to commence or defend any
action or proceeding for the determination of such conflict.  The Company agrees
to defend and indemnify, and to otherwise pay all costs, damages, judgments and
expenses, including reasonable attorneys’ fees, suffered or incurred by the
Escrow Agent in connection with or arising out of the Escrow and this Agreement,
including but without limiting the generality of the foregoing, a suit in
inter-pleader brought by the Escrow Agent.  In the event the Escrow Agent files
a suit in inter-pleader and deposits the escrowed funds with the court in which
such suit is filed, it shall thereupon be fully released and discharged by the
Company and the Subscriber from all further obligations to perform any and all
duties or obligations imposed upon it by this Agreement, but the Company shall
not be discharged from its obligations to the Escrow Agent contained in this
Agreement, which shall be deemed to survive any such deposit of funds.
 
(e) Fox Rothschild LLP represents the Company, not the Subscriber.  Fox
Rothschild expects to be paid for its legal services out of the proceeds in
escrow, which creates a conflict of interest.  Purchasers acknowledge that the
Escrow Agent does not represent the Subscriber and that the escrow agent’s
duties are strictly limited to the provisions of this Agreement.  The Subscriber
and Company waive any conflict of interest, lack of independence or appearance
of impropriety with respect to Fox Rothschild LLP’s service as Escrow Agent
hereunder.
 
2.2    Closing. The closing (the "Closing") of the purchase and sale of the
Shares, shall occur simultaneously with (i) the acceptance by the Company of the
Subscriber's subscription, as evidenced by the Company's execution of this
Subscription Agreement; and (ii) the release by the Company of the certificate
representing the Shares.
 
 
2

--------------------------------------------------------------------------------

 
 
SECTION 3.
 
3.1    Investor Representations and Warranties. The Subscriber hereby
acknowledges, represents and warrants to, and agrees with, the Company and its
affiliates as follows:
 
(a) Investment Purposes. The Subscriber is acquiring the Shares for its own
account as principal, not as a nominee or agent, for investment purposes only,
and not with a view to, or for, resale, distribution or fractionalization
thereof in whole or in part and no other person has a direct or indirect
beneficial interest in such Shares or any portion thereof. Further, the
Subscriber does not have any contract, undertaking, agreement or arrangement
with any person to sell, transfer or grant participations to such person or to
any third person, with respect to the Shares for which the Subscriber is
subscribing or any part of the Shares.
 
(b) Authority. The Subscriber has full power and authority to enter into this
Agreement, the execution and delivery of this Agreement has been duly
authorized, if applicable, and this Agreement constitutes a valid and legally
binding obligation of the Subscriber.
 
(c) No General Solicitation. The Subscriber is not subscribing for the Shares as
a result of or subsequent to any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio, or presented at any seminar or meeting, or any
solicitation of a subscription by person previously not known to the Subscriber
in connection with investment securities generally.
 
(d) Investment Experience. The Subscriber is (i) experienced in making
investments of the kind described in this Agreement, (ii) able, by reason of the
business and financial experience of its officers (if an entity) and
professional advisors (who are not affiliated with or compensated in any way by
the Company or any of its affiliates or selling agents), to protect its own
interests in connection with the transactions described in this Agreement, and
(iii) able to afford the entire loss of its investment in the Shares.
 
(e) Exemption from Registration. The Subscriber acknowledges its understanding
that the offering and sale of the Shares is intended to be exempt from
registration under the Securities Act. In furtherance thereof, in addition to
the other representations and warranties of the Subscriber made herein, the
Subscriber further represents and warrants to and agrees with the Company and
its affiliates as follows:
 
(1) The Subscriber realizes that the basis for the exemption may not be present
if notwithstanding such representations, the Subscriber has in mind merely
acquiring the Shares for a fixed or determinable period in the future, or for a
market rise, or for sale if the market does not rise. The Subscriber does not
have any such intention;
 
(2) The Subscriber has the financial ability to bear the economic risk of its
investment, has adequate means for providing for its current needs and personal
contingencies and has no need for liquidity with respect to its investment in
the Company; and
 
(3) The Subscriber has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the prospective
investment in the Shares. The Subscriber also represents it has not been
organized for the purpose of acquiring the Shares; and
 
(4) The Subscriber acknowledges that it has had access to and has reviewed all
documents and records relating to the Company, including, but not limited to,
the Company’s Form 8-K filed with the United States Securities and Exchange
Commission on August 16, 2010, including the risk factors described therein (as
such documents have been amended since the date of their filing, collectively,
the “Company SEC Documents”), that it has deemed necessary in order to make an
informed investment decision with respect to an investment in the Shares; that
it has had the opportunity to ask representatives of the Company certain
questions and request certain additional information regarding the terms and
conditions of such investment and the finances, operations, business and
prospects of the Company and has had any and all such questions and requests
answered to its satisfaction; and that it understands the risks and other
considerations relating to such investment.
 
 
3

--------------------------------------------------------------------------------

 
 
(f) No Other Company Representations. No representations or warranties have been
made to the Subscriber by the Company, or any officer, employee, agent,
affiliate or subsidiary of the Company, other than the representations of the
Company contained herein, and in subscribing for Shares the Subscriber is not
relying upon any representations other than those contained herein.
 
(g) Compliance with Laws. Any resale of the Shares shall only be made in
compliance with exemptions from registration afforded by, or pursuant to an
effective registration statement under, the Securities Act and in compliance
with applicable state law.
 
(h) Legends. Each certificate representing the Shares shall be endorsed with the
following legends, in addition to any other legend required to be placed thereon
by applicable federal or state securities laws:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE.  THE SECURITIES
REPRESENTED HEREBY HAVE BEEN TAKEN BY THE REGISTERED OWNER FOR INVESTMENT, AND
WITHOUT A VIEW TO RESALE OR DISTRIBUTION THEREOF, AND MAY NOT BE SOLD,
TRANSFERRED OR DISPOSED OF WITHOUT AN OPINION OF COUNSEL SATISFACTORY TO THE
ISSUER THAT SUCH TRANSFER OR DISPOSITION DOES NOT VIOLATE THE SECURITIES ACT OF
1933, AS AMENDED, THE RULES AND REGULATIONS THEREUNDER OR OTHER APPLICABLE
SECURITIES LAWS.


(i) Accredited Investor. The Subscriber is an "accredited investor" as that term
is defined in Rule 501 of the General Rules and Regulations under the Securities
Act by reason of Rule 501(a)(3).
 
(j) Potential Loss of Investment. The Subscriber understands that an investment
in the Shares is a speculative investment which involves a high degree of risk
and the potential loss of its entire investment. The Company is an early stage
company with only a brief operating history for the Subscriber to evaluate its
business. The Company, previously known as American Antiquities, Inc., only
recently completed the acquisition of Panther Air Cargo, LLC, a Florida limited
partnership doing business as Pet Airways, through a share exchange
agreement.  The Company’s common stock previously traded on the OTC Bulletin
Board under the symbol "AAQS" and now trades on the OTC Bulletin Board under the
symbol "PAWS."
 
(k) Investment Commitment. The Subscriber's overall commitment to investments
which are not readily marketable is not disproportionate to the Subscriber's net
worth, and an investment in the Shares will not cause such overall commitment to
become excessive.
 
(l) Receipt of Information. The Subscriber has received all documents, records,
books and other information pertaining to the Subscriber's investment in the
Company that has been requested by the Subscriber.
 
(m) Investor Questionnaire. The Subscriber represents and warrants to the
Company that all information that the Subscriber has provided to the Company,
including, without limitation, the information in the Investor Questionnaire
attached hereto as Exhibit A or previously provided to the Company (the
"Investor Questionnaire"), is correct and complete as of the date hereof.
 
 
4

--------------------------------------------------------------------------------

 
 
(n) No Reliance. Other than as set forth herein, the Subscriber is not relying
upon any other information, representation or warranty by the Company or any
officer, director, stockholder, agent or representative of the Company in
determining to invest in the Shares. The Subscriber has consulted, to the extent
deemed appropriate by the Subscriber, with the Subscriber's own advisers as to
the financial, tax, legal and related matters concerning an investment in the
Shares and on that basis believes that its investment in the Shares is suitable
and appropriate for the Subscriber.
 
(o) No Governmental Review. The Subscriber is aware that no federal or state
agency has (i) made any finding or determination as to the fairness of this
investment, (ii) made any recommendation or endorsement of the Shares or the
Company, or (iii) guaranteed or insured any investment in the Shares or any
investment made by the Company.
 
(p) Price of Shares. The Subscriber understands that the price of the Shares
offered hereby bear no relation to the assets, book value or net worth of the
Company and were determined arbitrarily by the Company.
 
(q) Financing Risk.  The Company currently does not have enough working capital
to satisfy its capital needs. The Company is dependent upon investors to fund
its ongoing operations, and cannot be certain that future financing will be
available to it on acceptable terms when it needs it. The Company can give no
assurances that it will be able to raise adequate funding to reach cash flow
break even.  If the Company is unable to obtain financing to meet its needs, the
Subscriber may lose of its investment.
 
(r) Dilution.  In order to capitalize the Company, execute its business plan,
and for other corporate purposes, the Company has issued, and expects to issue
additional shares of Common Stock, securities exercisable or convertible into
shares of Common Stock, or debt.  Such securities have been and may be issued
for a purchase price consisting of cash, services or other consideration that
may be materially different than the purchase price of the Shares.  The issuance
of any such securities may result in substantial dilution to the relative
ownership interests of the Company’s existing shareholders and substantial
reduction in net book value per share.  Additional equity securities may have
rights, preferences and privileges senior to those of the holders of Common
Stock, and any debt financing may involve restrictive covenants that may limit
the Company’s operating flexibility.
 
(s) Former Shell Company.  Subscriber acknowledges and agrees that the Company
was, at one time, a "shell company" as defined in Rule 12b-2 under the Exchange
Act.  Pursuant to Rule 144(i) under the Securities Act, securities issued by a
current or former shell company (such as the Shares) that otherwise meet the
holding period and other requirements of Rule 144 nevertheless cannot be sold in
reliance on Rule 144 until one year after the date on which such company filed
current "Form 10 information" (as defined in Rule 144(i)) with the
SEC  reflecting that it ceased being a shell company, and provided that at the
time of a proposed sale pursuant to Rule 144, the issuer is subject to the
reporting requirements of section 13 or 15(d) of the Exchange Act and has filed
all reports and other materials required to be filed by section 13 or 15(d) of
the Exchange Act, as applicable, during the preceding 12 months (or for such
shorter period that the issuer was required to file such reports and materials),
other than Form 8-K reports.  As a result, the restrictive legends on
certificates for the Shares cannot be removed except in connection with an
actual sale meeting the foregoing requirements.
 
3.2    Restrictions on Disposition. The Subscriber further acknowledges and
understands that, without in anyway limiting the acknowledgements and
understandings as set forth hereinabove, the Subscriber agrees that the
Subscriber shall in no event make any disposition of all or any portion of the
Shares which the Subscriber is acquiring hereunder unless and until:
 
(1) there is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with said registration statement; or
 
 
5

--------------------------------------------------------------------------------

 
 
(2) (i) the Subscriber shall have notified the Company of the proposed
disposition and shall have furnished the Company with a detailed statement of
the circumstances surrounding the proposed disposition, (ii) the Subscriber
shall have furnished the Company with an opinion of the Subscriber's own counsel
to the effect that such disposition will not require registration of any such
Shares under the Securities Act and (iii) such opinion of the Subscriber's
counsel shall have been concurred in by counsel for the Company and the Company
shall have advised the Subscriber of such concurrence.
 
SECTION 4.
 
4.1    Company's Representations and Warranties. The Company represents and
warrants to the Subscriber as follows:
 
(a) Organization of the Company. The Company is a corporation duly organized and
validly existing and in good standing under the laws of the State of Illinois.
 
(b) Authority. (a) The Company has the requisite corporate power and authority
to enter into and perform its obligations under this Agreement and to issue the
Shares; (b) the execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required; and (c) this Agreement has been duly executed and delivered by the
Company and constitutes a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws relating to, or affecting generally the enforcement of creditors' rights
and remedies or by other equitable principles of general application.
 
(c) Exemption from Registration; Valid Issuances. The sale and issuance of the
Shares, in accordance with the terms and on the bases of the representations and
warranties of the Subscriber set forth herein, may and shall be properly issued
by the Company to the Subscriber pursuant to any applicable federal or state
law. When issued and paid for as herein provided, the Shares shall be duly and
validly issued, fully paid, and nonassessable. Neither the sales of the Shares
pursuant to, nor the Company's performance of its obligations under, this
Agreement shall (a) result in the creation or imposition of any liens, charges,
claims or other encumbrances upon the Shares or any of the assets of the
Company, or (b) entitle the other holders of the Common Stock of the Company to
preemptive or other rights to subscribe to or acquire the Common Stock or other
securities of the Company. The Shares shall not subject the Subscriber to
personal liability by reason of the ownership thereof.
 
(d) No General Solicitation or Advertising in Regard to this Transaction.
Neither the Company nor any of its affiliates nor any person acting on its or
their behalf (a) has conducted or will conduct any general solicitation (as that
term is used in Rule 502(c) of Regulation D) or general advertising with respect
to any of the Shares, or (b) made any offers or sales of any security or
solicited any offers to buy any security under any circumstances that would
require registration of the Common Stock or other securities of the Company
under the Securities Act.
 
4.2    Obligation to Register Shares. Subject to compliance with Rule 415, the
Company shall use commercially reasonable efforts to file a registration
statement to register the Shares under the Securities Act, and other applicable
laws, by March 31, 2011.  Upon receipt of declaration from the Securities and
Exchange Commission that the registration statement is effective, the Subscriber
will be free to dispose of his shares in accordance with the registration
statement.
 
 
6

--------------------------------------------------------------------------------

 
 
SECTION 5.
 
5.1    Commissions and Fees. No commissions or finders fees will be paid in
connection with the sale of Common Stock under this Agreement.
 
5.2    Indemnity. The Subscriber agrees to indemnify and hold harmless the
Company, its officers and directors, employees and its affiliates and their
respective successors and assigns and each other person, if any, who controls
any thereof, against any loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all expenses whatsoever reasonably
incurred in investigating, preparing or defending against any litigation
commenced or threatened or any claim whatsoever) arising out of or based upon
any false representation or warranty or breach or failure by the Subscriber to
comply with any covenant or agreement made by the Subscriber herein or in any
other document furnished by the Subscriber to any of the foregoing in connection
with this transaction.
 
5.3    Modification. Neither this Agreement nor any provisions hereof shall be
modified, discharged or terminated except by an instrument in writing signed by
the party against whom any waiver, change, discharge or termination is sought.
 
5.4    Notices. Any notice, demand or other communication which any party hereto
may be required, or may elect, to give to anyone interested hereunder shall be
sufficiently given if (a) deposited, postage prepaid, in a United States mail
letter box, registered or certified mail, return receipt requested, addressed to
such address as may be given herein, or (b) delivered personally at such
address.
 
5.5    Counterparts. This Agreement may be executed through the use of separate
signature pages or in any number of counterparts and by facsimile, and each of
such counterparts shall, for all purposes, constitute one agreement binding on
all parties, notwithstanding that all parties are not signatories to the same
counterpart. Signatures may be facsimiles.
 
5.6    Binding Effect. Except as otherwise provided herein, this Agreement shall
be binding upon and inure to the benefit of the parties and their heirs,
executors, administrators, successors, legal representatives and assigns. If the
Subscriber is more than one person, the obligation of the Subscriber shall be
joint and several and the agreements, representations, warranties and
acknowledgments herein contained shall be deemed to be made by and be binding
upon each such person and its heirs, executors, beneficiaries, administrators
and successors.
 
5.7    Entire Agreement. This Agreement and the documents referenced herein
contain the entire agreement of the parties and there are no representations,
covenants or other agreements except as stated or referred to herein and
therein.
 
5.8    Assignability. This Agreement is not transferable or assignable by the
Subscriber.
 
5.9    Governing Law, Arbitration. All questions concerning the construction,
validity, enforcement and interpretation of this Debenture shall be governed by
and construed and enforced in accordance with the internal laws of the State of
California, without regard to the principles of conflict of laws thereof. Each
party agrees that all legal proceedings in equity or at law concerning the
interpretation, enforcement and defense of the transactions contemplated by any
of the Transaction Documents (whether brought against a party hereto or its
respective Affiliates, directors, officers, shareholders, employees or agents)
shall be held in the City of San Francisco, California, United States of America
in arbitration before the International Chamber of Commerce and shall be
determined by three arbitrators, and otherwise held in accordance with its
rules. Each party shall choose one arbitrator and the two arbitrators shall
choose the third. The third arbitrator so chosen shall have a background in
either corporate finance, banking or law. The arbitration shall be conducted in
the English language and the arbitration award shall include the allocation of
costs and expenses among the parties. The arbitration ruling shall be final and
binding.
 
5.10    Pronouns. The use herein of the masculine pronouns "him" or "his" or
similar terms shall be deemed to include the feminine and neuter genders as well
and the use herein of the singular pronoun shall be deemed to include the plural
as well.
 
5.11    Further Assurances. Upon request from time to time, the Subscriber shall
execute and deliver all documents, take all rightful oaths and do all other acts
that may be necessary or desirable, in the reasonable opinion of the Company or
its counsel, to effect the subscription for the Shares in accordance herewith.
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Subscriber has executed this Subscription Agreement on
the ___ day of ____________, 2010.
 
Amount of Investment:
 
$___________________
 
INDIVIDUAL INVESTOR:

____________________
Name:
 


PARTNERSHIP, CORPORATION, TRUST, CUSTODIAL ACCOUNT, OTHER INVESTOR

____________________
(Name of Entity)


By:_____________________________
Name:___________________________
Title:____________________________
Address:_________________________


Taxpayer Identification Number:______________________________________


ACCEPTANCE OF SUBSCRIPTION
 
(to be filled out only by the Company)
 
The Company hereby accepts the above application for subscription for Shares on
behalf of the Company.
 
Dated:  ___ day of ___________, 2010
 
PET AIRWAYS, INC.


By:______________________________
Name:
Title:
 
 
8

--------------------------------------------------------------------------------

 